Case 1:19-cv-02357-FB-JO Document 53 Filed 10/15/20 Page 1 of 3 PageID #: 452



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
CHAIM NATHAN PASIK,                                                           MEMORANDUM
                                                Plaintiff,                    AND ORDER
                   - against -
BOON TECHNOLOGIES, LLC, et al.                                                19-CV-2357 (FB) (JO)
                                                Defendants.
--------------------------------------------------------------------------X

James Orenstein, Magistrate Judge:

         By orders dated July 11 and September 27, 2019, respectively, I granted attorneys Matthew

Borden and David H. Kwasniewski permission to appear as the defendants' counsel of record pro hac

vice. In their representation of the defendants, attorneys Borden and Kwasniewski, along with their

colleague Jonas N. Hagey (who is a full member of the bar of this court) repeatedly violated court

orders and engaged in gratuitous ad hominem attacks on opposing counsel. Their misconduct

continued despite repeated admonitions to stop and warnings of potential sanctions. While I provide

record citations in the margin for the history of the attorneys' misconduct in this case, I will not

rehearse the specifics here. 1 I ultimately decided that the misconduct warranted the vacatur of my

earlier order admitting attorneys Borden and Kwasniewski pro hac vice. See DE 41.


1
  See Docket Entry ("DE") 19 (plaintiff's motion to strike defendants' case management statement);
DE 21 (minute order dated Sept. 25, 2019, granting motion to strike); DE 22 at 4, 5-6 (transcript
dated Sept. 25, 2019, setting forth details of defense counsels' violation of court order and
"transparent effort to sully [opposing counsel's] reputation without accomplishing anything in this
case[,]" warning counsel against similar misconduct in the future, and noting that the episode was
relevant to whether counsel should be permitted to appear pro hac vice); Order dated Dec. 10. 2019
(responding to defense counsels' further violation of court order by affording "the defendants an
opportunity to be heard as to why they should not be sanctioned for their apparently willful defiance
of multiple lawful court orders" and directing attorney Kwasniewski "to explain why, in light of his
most recent failure to comply with a court order, this court should continue to extend him the
privilege of appearing pro hac vice"); DE 33 (plaintiff's motion for protective order); Order dated Dec.
27, 2019 (directing the defendants to show cause why their continuing misconduct did not warrant
remedies including, among other things, "ordering the defendants to reimburse the plaintiff the
costs, including reasonable attorneys' fees, arising from what appears to be the defendants'
continued harassment of plaintiff's counsel; … disqualifying defendants' counsel for their apparent
unwillingness to comply with court orders and the applicable rules of professional conduct;…
Case 1:19-cv-02357-FB-JO Document 53 Filed 10/15/20 Page 2 of 3 PageID #: 453



        The parties later settled the case. See DE 52 (stipulation and order dismissing case). While the

case is now closed, one item remains pending: the defendants seek reconsideration of my order

vacating the pro hac vice admission of attorneys Borden and Kwasniewski because they fear that it will

have "lasting consequences" for their professional careers. DE 47 at 1. The plaintiff and his counsel

– the latter of whom was the victim of the defendants' unconscionable harassment – neither join in

the motion nor oppose it. See id.; DE 48. The parties report that they did not bargain for the

plaintiff's non-opposition to the instant motion in reaching an agreement to settle the underlying

case. See DE 48.

        I now grant the motion. I do not do so because I have come to the conclusion that the

defendants' attorneys were undeserving of severe sanctions. To the contrary, I remain shocked by

their conduct and satisfied that it demonstrated an abdication of the responsibility of all counsel to

abide by the rules of this court and of professional responsibility. 2 Moreover, given the nature of the

core element of the defendants' misconduct – an unrelenting effort to tar opposing counsel with

unproven allegations of irrelevant misconduct from decades in the past – it would be nothing less

than just for the order at issue here to dog their attorneys for the remaining decades of their careers.



referring all of the defendants' current counsel of record to all appropriate disciplinary authorities for
investigation and such sanctions as they may deem appropriate; and … upon the conclusion of any
disciplinary proceedings before this court's Committee on Grievances, vacating the orders granting
counsel the privilege of appearing pro hac vice in this case"); DE 37 (minute order dated Jan. 10, 2020,
granting motion for protective order and taking under advisement the question of additional
remedial action); DE 42 (transcript dated Jan. 10. 2020); DE 39 (plaintiff's motion for protective
order); DE 41 (minute order dated Jan. 16, 2020, granting motion for protective order and vacating
prior orders admitting defense counsel pro hac vice); DE 43 at 7-8 (transcript dated Jan. 16, 2020)
("[A]dmission pro hac vice is a privilege and one not to be abused. The attorneys who have been
admitted pro hac vice for the defendant [sic] have been abusing that privilege, they've been flouting
the rules of the court. They've been warned and they continue to do it.").
2
  I also do not suggest that attorney Hagen was comparatively blameless simply because the order at
issue did not carry any consequence for him personally. Because he is a member of this court's bar,
he simply had no need to seek admission pro hac vice. As the record makes clear, however, he was just
as responsible for the attorney misconduct in this case as his colleagues.

                                                    2
Case 1:19-cv-02357-FB-JO Document 53 Filed 10/15/20 Page 3 of 3 PageID #: 454



        But such retributive justice will serve no one's interests, as the plaintiff's counsel, to his

credit, apparently recognizes. Moreover, my goal in revoking the orders of admission pro hac vice was

simply to put a stop to the misconduct in this case and proceed to a resolution of the claims on the

merits. I did not seek to punish counsel; to the contrary, I decided not to refer counsel to the

appropriate disciplinary authorities precisely because I did not want them to suffer permanent

consequences for misconduct in a single case. I therefore grant the motion in the hope that the

plaintiff's counsel's act of grace will be more effective than any sanction could be in prompting

attorneys Hagey, Borden, and Kwasniewski to give serious consideration to the standards of

conduct a court properly expects of the attorneys it admits to its family of practitioners.

        For the reasons set forth above, I vacate the pertinent portion of my order of January 16,

2020, docket entry 41, and reinstate my orders of July 11 and September 27, 2019, admitting

attorneys Matthew Borden and David H. Kwasniewski, respectively, pro hac vice.

        SO ORDERED.

Dated: Brooklyn, New York
       October 15, 2020
                                                                         /s/          _
                                                                  James Orenstein
                                                                  U.S. Magistrate Judge




                                                     3
